Case 1:18-cv-10225-MLW Document 467-2 Filed 01/27/20 Page 1 of 2




         EXHIBIT 1-A
         Case 1:18-cv-10225-MLW Document 467-2 Filed 01/27/20 Page 2 of 2


                                                                                                Lawrence Cl!nic
Beth Israel Lahey Health                                                                        12 Methuen St, 3rd =ioor
Behavioral Services                                                                             Lawrence, MA 01841




 January 15, 2020
 Attorne\1 Zoila Gomez
 84 East Haverhill Street
 Lawrence, MA 01841
 fl.e� Ana Roc:lriguez

                                                                                                        ------·-····-···---

  I am a licensed mental health counselor treating Ana Rodrlguez for a chronic psychiatric condition. Ana
  has been an active clie11t with Beth Israel Lahey Health Behavioral Services since March 6, 2014 where
  she receives individual therapy, Her current diagnosis is Major Depressive Disorder {DSM-5 code F32.9}.

 This letter is to confirm that Ana attends regularly scheduled individual therapy :appointments where her
 needs an.d strengths are addressed. Due to the nature of our relationship, 1 am Intimately familiar with
 her history and how her current stressors negatlvely impact her mental health. Since reporting that her
 husband, Salvador Rodriguez Aguasviva, was detained by Immigration and Custom Enforcement
 awaiting a court hearing or deportation, my client has experienced a marked increase in severity of
 symptoms related to her diagnosis including difficulty sleeping, loss of appetlte, chronic stress and
 worry, and increased anxiety. In additlon J loss of income and expense of legal fees has created a
 financial hardship that cou1d potentially result in my client's eviction from her home J further negatively
 impactlng her mental health. It is my professional opinion that granting Salvador the opportunity to be
 released home on his own recognizance, bond, or other conditions will greatlv increase Ana's ability to
 thrive.

  1 kindly request your assfstance in helping Ana bring her husband home while he awaits his next court
  hearing. Ana and i would greatly appreciate any help you can provide in this case.

  Sincerely,




  Nicole O'Connell, LMHC
  Outpatient Clinician
  Beth Israel Lahey Health Behavioral Services
  12 Methuen Street, 3 rd Floor
  Lawrence, MA 01841



  The information cc1ntained [n this letter is intended for the exoluslve use of the addressee and may contain
  confident1al or privileged Information. If you are not the Intended recipient, you are hereby notified that any form of
  dissemination of this communication is strictly prohibited.
